DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.
Claim rejections - 35 U.S.C. §112(b)

Claims 1-30 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1, line 12 recites the limitation “the ratio-value for the tooth”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 14 recites the limitation “the database threshold ratio-value. There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 1 recites the limitation “the locations on the bone boundary”. There is insufficient antecedent basis for this limitation in the claim.
Claim 2, lines 1-2 recites the limitation “the adjacent CEJ-endpoint”. There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 2 recites the limitation “the maximum bone loss”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3, line 4 recites the limitation “the locations of the CEJ points on the image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4, lines 2-3 recites the limitation “the locations of the CEJ points on the image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, lines 1-2 recites the limitation “the distance between the location the bone boundary and the location of the CEJ points”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, lines 2-3 recites the limitation “the distance between the CEJ points”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6, lines 1-2 recites the limitation “the group consisting of a bitewing image, a periapical image, and a panoramic image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8, lines 1-2 recites the limitation “the digitized images”. There is insufficient antecedent basis for this limitation in the claim.
Claim 13, line 1 recites the limitation “the database of threshold ratio-values”. There is insufficient antecedent basis for this limitation in the claim.
Claim 13, line 3 recites the limitation “the adjacent end-point location”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 13, lines 3-4 recites the limitation “the distance between the CEJ-endpoints”. There is insufficient antecedent basis for this limitation in the claim.
Claim 14, line 10 recites the limitation “the database threshold ratio-value”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4, lines 11-12 recites the limitation “the periodontal disease assessment”. There is insufficient antecedent basis for this limitation in the claim.
Claim 16, line 1 recites the limitation “the patient identification information. There is insufficient antecedent basis for this limitation in the claim.
Claim 18, lines 1-2 recites the limitation “the patient identification information. There is insufficient antecedent basis for this limitation in the claim.
Claim 19, line 8 recites the limitation “the adjacent CEJ-endpoint”. There is insufficient antecedent basis for this limitation in the claim.
Claim 19, line 10 recites the limitation “the ratio-value for the tooth”. There is insufficient antecedent basis for this limitation in the claim.
Claim 19, line 12 recites the limitation “the database threshold ratio-value. There is insufficient antecedent basis for this limitation in the claim.
Claim 20, line 1 recites the limitation “the locations on the bone boundary”. There is insufficient antecedent basis for this limitation in the claim.
Claim 20, line 2 recites the limitation “the adjacent CEJ-endpoint”. There is insufficient antecedent basis for this limitation in the claim.
Claim 20, line 2 recites the limitation “the maximum bone loss”. There is insufficient antecedent basis for this limitation in the claim.
Claim 21, line 4 recites the limitation “the locations of the CEJ points on the image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 22, lines 2-3 recites the limitation “the locations of the CEJ points on the image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 23, lines 1-2 recites the limitation “the distance between the location the bone boundary and the location of the CEJ points”. There is insufficient antecedent basis for this limitation in the claim.
Claim 23, lines 2-3 recites the limitation “the distance between the CEJ points”. There is insufficient antecedent basis for this limitation in the claim.
Claim 24, line 2 recites the limitation “the group consisting of a bitewing image, a periapical image, and a panoramic image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 30, line 1 recites the limitation “the database of threshold ratio-values”. There is insufficient antecedent basis for this limitation in the claim.
Claim 30, lines 3-4 recites the limitation “the adjacent end-point location”. There is insufficient antecedent basis for this limitation in the claim.
Claim 30, line 4 recites the limitation “the distance between the CEJ-endpoints”. There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 9-12, 15, 17 and 25-29 variously depend from an indefinite base claim.


Allowable Subject Matter
Claims 1-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of the record fail to teach or suggest singly and/or in combination a processor and method for screening a tooth for periodontal disease which provides for providing a digitized radiographic image of a tooth having a tooth number according to a tooth classification system, wherein the image shows a bone boundary and a cemento-enamel junction of the tooth, loading the digitized radiographic image on the processor, marking the digitized radiographic image on the processor with a location on the bone boundary and a pair of cemento-enamel junction points at opposite ends of the cemento-enamel junction, calculating on the processor a ratio between a distance between the bone boundary location and the cemento-enamel junction as numerator and a distance between the cemento-enamel junction points which represents a width of the tooth as denominator, and comparing the ratio-value for the tooth calculated on the processor with a threshold ratio- value for a corresponding tooth from a database accessible by the processor, where a calculated ratio-value greater than the database threshold ratio-value is indicative of periodontal disease in the tooth as prescribed for in the claimed invention. 
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lang (‘921), (‘794) and (‘360), Smith, Massie, Mahmoud, Loeb, Tsuji, Shibasaki, Golay, Tuzoff, Katsumata, Urakabe and Motegi (‘414) and (‘715) all disclose systems similar to applicant’s claimed invention.  
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:00am to 1:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
April 19, 2021